Case: 12-60924       Document: 00512382821         Page: 1     Date Filed: 09/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 23, 2013
                                     No. 12-60924
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAVIER RODRIGUEZ-HIDALGO,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 813 842


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Javier Rodriguez-Hidalgo, a native and citizen of Costa Rica, applied for
withholding of removal based on past harm and future harm because of his
particular social group, “businessmen who have been swindled and who as a
result of having gone to the police and filed charges, have been retaliated
against.” The IJ determined that this alleged group did not meet the criteria for
a particular social group and that Rodriguez-Hidalgo was not a refugee under



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60924    Document: 00512382821     Page: 2   Date Filed: 09/23/2013

                                 No. 12-60924

the statutory definition. The Board of Immigration Appeals affirmed the IJ’s
decision without opinion.
      The Attorney General may grant relief to aliens who qualify as refugees.
Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). A refugee is a person who is
outside of his or her country and is “unable or unwilling to return because of
persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion.” Id.
To establish that he is a member of a particular social group, the alien must
show that he shares a common immutable characteristic that he cannot change
or should not be required to change because it is fundamental to his individual
identity or conscience. Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir.
2006). Being a businessman who was swindled and complained about it to the
authorities was not beyond Rodriguez-Hidalgo’s power to change or so
fundamental to his identity or conscience that it should not be changed. See id.
      Rodriguez-Hidalgo’s petition for review is DENIED.




                                       2